                                           Case 3:20-cv-01688-JD Document 15 Filed 10/27/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT WILLIAM STEPP,                                Case No. 20-cv-01688-JD
                                                         Petitioner,
                                   8
                                                                                              ORDER FOR RESPONDENT TO
                                                  v.                                          SHOW CAUSE
                                   9

                                  10     IN RE: WRIT OF HABEAS CORPUS,                        Re: Dkt. No. 14
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Robert Stepp, a state prisoner, filed a pro se petition for a writ of habeas corpus pursuant to

                                  14   28 U.S.C. § 2254. He also applied for leave to proceed in forma pauperis. Petitioner was

                                  15   convicted in Humboldt County, which is in this district, so venue is proper. See 28 U.S.C. §

                                  16   2241(d).

                                  17                                             BACKGROUND

                                  18          Petitioner pled guilty to attempted murder and was sentenced to 21 years in state prison on

                                  19   November 16, 2017. Petition at 1. His state habeas petitions were denied. Id. at 3-5.

                                  20                                               DISCUSSION

                                  21          STANDARD OF REVIEW
                                  22          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  23   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  24   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  25   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading

                                  26   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                  27   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                  28   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting
                                            Case 3:20-cv-01688-JD Document 15 Filed 10/27/20 Page 2 of 3




                                   1   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   2   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   3   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   4   688, 689 (1st Cir. 1970)).

                                   5           LEGAL CLAIMS
                                   6           As grounds for federal habeas relief, petitioner asserts that: (1) the trial court violated his

                                   7   plea agreement and improperly imposed sentencing enhancements; and (2) the state courts

                                   8   improperly reviewed his habeas petitions. The second claim is dismissed because habeas relief is

                                   9   not available for an alleged state law error. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (a

                                  10   federal habeas court cannot reexamine a state court’s interpretation and application of state law).

                                  11   Liberally construed, the first claim is sufficient to require a response.

                                  12                                               CONCLUSION
Northern District of California
 United States District Court




                                  13           1.      The motion to proceed in forma pauperis (Docket No. 14) is GRANTED. The

                                  14   second claim is dismissed from this action.

                                  15           2.      The clerk shall serve by electronic mail a copy of this order on the Attorney

                                  16   General of the State of California at SFAWTParalegals@doj.ca.gov. The clerk also shall serve a

                                  17   copy of this order on petitioner by regular mail. Respondent can view the petition on the

                                  18   electronic docket (Docket No. 1).

                                  19           3.      Respondent shall file with the Court and serve on petitioner, within fifty-six (56)

                                  20   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  21   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  22   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state

                                  23   trial record that have been transcribed previously and that are relevant to a determination of the

                                  24   issues presented by the petition.

                                  25           If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  26   Court and serving it on respondent within twenty-eight (28) days of his receipt of the answer.

                                  27           4.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                  28   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section
                                                                                            2
                                           Case 3:20-cv-01688-JD Document 15 Filed 10/27/20 Page 3 of 3




                                   1   2254 Cases. If respondent files such a motion, it is due fifty-six (56) days from the date this order

                                   2   is entered. If a motion is filed, petitioner shall file with the Court and serve on respondent an

                                   3   opposition or statement of non-opposition within twenty-eight (28) days of receipt of the motion,

                                   4   and respondent shall file with the Court and serve on petitioner a reply within fourteen (14) days

                                   5   of receipt of any opposition.

                                   6          5.      Petitioner is reminded that all communications with the Court must be served on

                                   7   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                   8   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                   9   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  10   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  11   1997) (Rule 41(b) applicable in habeas cases).

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 27, 2020

                                  14

                                  15
                                                                                                     JAMES DONATO
                                  16                                                                 United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
